Dear Mr. Morales:
This office is in receipt of your opinion request of recent date wherein you ask whether an individual may concurrently hold employment as a probation officer for a district court while serving as an elected police juror.
We remain of the opinion that a probation officer of the district court holds a position of employment within the judicial branch of state government, as stated in LSA-R.S. 42:62(8) providing:
     "The judicial branch of state government includes all judges, employees, and agents of the supreme court, the judicial administrator, courts of appeal, district courts, including the civil and criminal district courts of Orleans Parish, parish courts, city courts, juvenile and family courts, and any other judicial offices and instrumentalities of the state, but does not include judges or employees of courts not enumerated in this Paragraph."
In accord are the opinions of the Attorney General 93-56 and 90-189, copies of which are enclosed.
Further, an individual serving as police juror holds local elective office in a political subdivision of the state, as defined by LSA-R.S. 42:62(9):
     (9)  "Political subdivisions" means a parish, municipalities, and any other unit of local government including a school board, and a special district authorized by law to perform governmental functions . . ."
We conclude that the simultaneous holding of these positions violates the provisions of the Dual Officeholding and Dual Employment Laws, specifically, LSA-R.S. 42:63(D), which provides in part:
     "No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office . . ."  (Emphasis added).
Accordingly, you may not serve as a police juror while holding employment as a probation officer with the district court.
Very truly yours,
                                  RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received:
Date Released: